DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spandorfer (8,857,429).
Regarding claim 13, Spandorfer teaches a drug dispensing system comprising at least one actuator (24) that dispenses medication from a canister (col. 4lines 59-67 disclose actuating the medication from a MDI) in fluid communication with an inhalation flow path of a ventilator circuit connected to a ventilator (col. 1 lines 59-67) wherein the system is configured to automatically dispense medication from the canister based on a patient’s current physiologic status including, airway resistance (col. 5 lines 5-20) and wherein the parameter is electronically periodically monitored(i.e. sampled) by at least one processor in communication with the dispensing system (col. 5 lines 5-20).
Regarding claim 14, Spandorfer discloses a dose and/or dispensing delivery time are adjustable by the drug dispensing system based on a change in physiologic status (col. 5 lines 5-20 disclose adjusting timing or dosage based on changes in airway resistance and cycle reversal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. (6,588,421) in view of Spandorfer and Heinonen (6,951,216).
Regarding claim 1, Diehl discloses a dispensing system for a ventilator circuit, (col. 2 lines 50-55, col. 3 lines 50-65), comprising; a normal inhalation flow path (flow path 11a from ventilator through HME through a heat and moisture exchanger (HME); col. 3 lines 20-30) and  a second bypass inhalation flow path (11b), wherein the second bypass inhalation flow path is devoid of an HME (col. 3 lines 20-30) wherein once the valve (10) is open to the bypass path, 
Diehl discloses a MDI residing in the bypass path (col. 3 lines 53-65) and a valve (10) to alternatively open one path while closing the other (col. 3 lines 20-35) but does not specifically disclose a controller in the ventilator unit; and a flow sensor in communication with the controller and ventilation circuit that provides patient breathing flow, direction data to the medication dispensing and bypass flow path control system.  However, Spandorfer teaches a ventilator unit (i.e./combination of ventilator, circuit, and devices 2, 4 as ventilator unit; holding a ventilator machine (col. 4 lines 60-65); a controller (2) in the ventilator unit in communication with a flow sensor (34; fig. 1) and actuator for actuating drug delivery components only when the flow sensor indicates that air flow is in an inhalation direction (col. 3 lines 30-45, col. 4 lines 60-67 of Spandorfer). It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to have modified the MDI system of Diehl to include a flow sensor to be automated as taught by Spandorfer to provide the advantage of enhanced timing with inhalation for more effective drug delivery.
Diehl discloses a valve (10)  in communication with the normal (through 11a) and bypass (through 11b) inhalation flow paths to selectively open and close (col. 3 lines 20-40 disclose the valve opens the drug delivery bypass line for drug delivery) and the modified Diehl teaches a flow sensor (34; fig. 1 of Spandorfer) for actuating drug delivery components only when the flow sensor indicates that air flow is in an inhalation direction (col. 4 lines 60-67 of Spandorfer) but does not specifically disclose that the valve is an electromechanical valve controlled by the controller, wherein the system controllably directs the at least one electromechanical valve to operate to open the second bypass inhalation flow path.  However, Heinonen discloses an 
Regarding claim 2, the modified Diehl teaches  after the actuator actuates, the at least one controller then closes the electromechanical valve to close the bypass path after medication delivery is complete (col. 8 lines 50-55col. 9 lines 50-56 of Heinonen disclose changing the flow paths after delivery is complete).
Regarding claim 3, the modified Diehl teaches (see figs. 7 and 8 of Spandorfer) wherein the system is configured to automatically dispense medication from the pressurized canister based on a patient’s current physiologic status including airway resistance (col. 5 lines 5-20), wherein the parameter (airway resistance) are electronically periodically monitored (sampled) and analyzed by at least one processor (col. 6 lines 5-15 of Spandorfer) in communication with the dispensing system (col. 5 lines 5-20 of Spandorfer).
Regarding claim 4, the modified Diehl teaches (see figs. 7 and 8 of Spandorfer)  a dose is electronically adjustable by the drug dispensing system (col. 5 lines 15-20 of Spandorfer).

Regarding claim 6, the modified Diehl teaches (see figs. 7 and 8 of Spandorfer) the controller is in communication with a computer network (col. 5 lines 35-45 of Spandorfer).
Regarding claim 7, the modified Diehl teaches (see figs. 7 and 8 of Spandorfer) the one controller (2) is in communication with another portable computing device (50) providing a user interface (col. 6 lines 5-20 and figs. 7 an d8 of Spandorfer teach a bingle board computer of the panel  in communication with the microprocessor of the controller) .
Regarding claim 8, the modified Diehl teaches (see figs. 7 and 8 of Spandorfer) the system is configured to electronically transmit data over a computer network (col. 5 lines 35-45 disclose an ethernet interface for remote access an upload/download) to one or more defined devices (i.e. computing systems)thereby able to provide patient data records and/or provide performance evaluation records of respective ventilator systems (col. 5 lines 35-45 disclose allowing upload/download  for remote monitoring and configuration thereby able to provide patient up[date data and records).
Regarding claim 10, the modified Diehl teaches (see figs. 7 and 8 of Spandorfer) the system is configured to transmit data over a computer network (col. 5 lines 35-45 disclose an ethernet interface for remote access an upload/download) and remotely electronically evaluate patient data records and/or performance of the system ((col. 5 lines 35-45 disclose allowing upload/download  for remote monitoring and configuration thereby able to provide patient up[date data and records).

Regarding claims 16-18, Diehl discloses a method of ventilating a patient using a ventilator with a ventilator circuit, providing a ventilator circuit, (col. 2 lines 50-55, col. 3 lines 50-65), comprising; a normal inhalation flow path (flow path 11a from ventilator through HME through a heat and moisture exchanger (HME); col. 3 lines 20-30) and  a second bypass inhalation flow path (11b), wherein the second bypass inhalation flow path is devoid of an HME (col. 3 lines 20-30) wherein once the valve (10) is open to the bypass path, actuating the actuator of MDI to dispense medication in the air flow path to travel through the bypass path to the patient thereby avoiding trapping medication in the HME (col. 3 lines 53-65).
Diehl discloses a MDI residing in the bypass path (col. 3 lines 53-65) and a valve (10) alternatively opening one path while closing the other (col. 3 lines 20-35) but does not specifically disclose a controller in the ventilator unit; and monitoring a flow sensor in communication with the controller and ventilation circuit that provides patient breathing flow, direction data to the medication dispensing and bypass flow path control system.  However, Spandorfer teaches a ventilator unit (i.e./combination of ventilator, circuit, and devices 2, 4 as ventilator unit; holding a ventilator machine (col. 4 lines 60-65); a controller (2) in the ventilator unit in communication with a flow sensor (34; fig. 1) and actuator for actuating drug delivery components only when the flow sensor indicates that air flow is in an inhalation direction (col. 3 lines 30-45, col. 4 lines 60-67 of Spandorfer). It would have been obvious to one of ordinary skill 
Diehl discloses a valve (10)  in communication with the normal (through 11a) and bypass (through 11b) inhalation flow paths to selectively open and close (col. 3 lines 20-40 disclose the valve opens the drug delivery bypass line for drug delivery) and the modified Diehl teaches a flow sensor (34; fig. 1 of Spandorfer) for actuating drug delivery components only when the flow sensor indicates that air flow is in an inhalation direction (col. 4 lines 60-67 of Spandorfer) but does not specifically disclose that the valve is an electromechanical valve controlled by the controller, wherein the system controllably directs the at least one electromechanical valve to operate to open the second bypass inhalation flow path.  However, Heinonen discloses an electromechanical valve for electronically automatically opening and closing the flow paths (col. 7 lines 49-53, col. 3 lines 54-57), monitoring a flow sensor (34) in communication with a ventilator circuit of the ventilator (col. 6 lines 43-50); and at least one controller (38) in communication with the flow sensor (34) and the at least one electromechanical valve (58, 80), wherein the at least one controller (38) opens the at least one electromechanical valve (58, 80) to open a bypass inhalation flow path and close a normal inhalation flow path (col. 5 lines 1-5, col. 9 lines 42-60) in accordance with sensor detection (col. 8 lines 35-55, col. 6 lines 45-65).   It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to have modified the valve of Diehl to be automated as taught by Heinonen to provide the advantage of enhanced timing for more effective treatment.


Regarding claim 20, the modified Diehl teaches (see figs. 7 and 8 of Spandorfer) electronically transmitting data over a computer network (col. 5 lines 35-45 disclose an ethernet interface for remote access an upload/download) and remotely electronically evaluate patient data records and/or performance of the system ((col. 5 lines 35-45 disclose allowing upload/download  for remote monitoring and configuration thereby able to provide patient up[date data and records).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. in view of Spandorfer and Heinonen, as applied to claim 1 above, and further in view of De La Huerga (2001/0028308).
Regarding claim 9, the modified Diehl; teaches the  system comprises an electronic reader (i.e. barcoded reader) that is configured to identify a medication associated with the pressurized canister (col. 6 lines 10-15 of Spandorfer) but does not specifically disclose  , wherein the system is configured to review patient data records including prescribed medications and any drug allergies and electronically alert an operator if a drug incompatibility is identified.  However, De La Huerga teaches in fig. 40, the system is configured to review patient data records including prescribed medications and any drug allergies and electronically alert an operator if a drug incompatibility is identified ([0295] lines 1-20, [0044] lines 1-10). It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spandorfer in view of Diehl and Heinonen.
Regarding claim 15, Spandorfer substantially teaches the claimed invention except for  the system automatically opens an electromechanical valve in an inhalation flow path to direct medication through a bypass inhalation flow path to avoid an HME in a normal inhalation flow path of the ventilator circuit to deliver the dispensed medication. However, Diehl discloses a valve (10)  in communication with the normal (through 11a) and bypass (through 11b) inhalation flow paths to selectively open and close (col. 3 lines 20-40 disclose the valve opens the drug delivery bypass line for drug delivery). It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to have modified the system of Spandorfer to include a valve for separating flow paths as taught by Diehl to provide the advantage of enhanced prevention of HME contamination while allowing the HM to remain connected to the circuit for efficiency and ease of use.
Spandorfer teaches a flow sensor (34; fig. 1 of Spandorfer) for actuating drug delivery components only when the flow sensor indicates that air flow is in an inhalation direction (col. 4 lines 60-67 of Spandorfer) but does not specifically disclose that the valve is an electromechanical valve controlled by the controller, wherein the system controllably directs the at least one electromechanical valve to operate to open the second bypass inhalation flow path.  However, Heinonen discloses an electromechanical valve for electronically automatically opening and closing the flow paths (col. 7 lines 49-53, col. 3 lines 54-57), monitoring a flow sensor (34) in communication with a ventilator circuit of the ventilator (col. 6 lines 43-50); and at least one controller (38) in communication with the flow sensor (34) and the at least one electromechanical valve (58, 80), wherein the at least one controller (38) opens the at least one electromechanical valve (58, 80) to open a bypass inhalation flow path and close a normal inhalation flow path (col. 5 lines 1-5, col. 9 lines 42-60) in accordance with sensor detection (col. 8 lines 35-55, col. 6 lines 45-65).   It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to have modified the valve of the modified Spandorfer to be automated as taught by Heinonen to provide the advantage of enhanced timing for more effective treatment.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/LaToya M Louis/Primary Examiner, Art Unit 3785